Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-20 are pending
Applicant’s election of Group I (claims 1-8) in the reply on 12/20/2021 is acknowledged and made final. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-20 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-8 have been examined on the merits.

Information Disclosure Statement
	The information Disclosure Statement(s) submitted on 02/23/2021, 03/10/2021, and 12/21/2021 have been received and considered. 

Claim Interpretation 
Claim 4 recites, “The method of claim 1, wherein the first plurality of cells is added to the hollow fiber bioreactor without additional purification” (emphases added). However, neither claims 1 nor 4 requires a purification step that precedes an 

Claim 5 recites, “The method of claim 1, further comprising: prior to the introducing, growing first co-culture cells”. This is grammatically awkward and generally indefinite because it is unclear if phrase growing first “co-culture cells” refers to a step of co-culturing CD34+ with another cell type (in this case mesenchymal stem cells, as in claim 6) prior to introducing them to the bioreactor, or if it refers to a cell-type to be used for co-culturing. However, the specification states that “a co-culture line may have been previously grown/induced, in the bioreactor” to optimize conditions for growing CD34+ cells, and that human mesenchymal stem cells to promote growth of CD34+ cells (paragraph [0068], p16). Therefore, claim 5 has been in interpreted to describe a step of growing a cell type to be used for co-culturing before CD34+ cells are introduced to the bioreactor. 




 Claim Rejections – 35 U.S.C. § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housler et al. (Tissue Engineering, 2012, previously cited) in view of Smith et al. (Abstracts/Experimental Hematology, 2000).

	In regards to claim 1, Housler teaches a method whereby CD34+ cells were placed in a hollow fiber bioreactor (Abstract, p133; Table 1, p136) comprised of a plurality of hollow fibers (Materials and Methods, p134, column 2, last paragraph; Figure 1A, p 135); and that the cells expanded and those expanded cells were harvested (Result, p140, last paragraph).
Housler teaches that CD34+ cells were cultured in expansion and differentiation media (p135, column 2, top paragraph), but is silent with regards to the specific factors present in these media. Smith teaches that CD34+ cells derived from cord blood were cultured with growth factors  rhSCF, rhTPO, and rhFLT-3L, and that this lead to expansion of these cells (p94, paragraph [201], column 2, second paragraph). Because Smith teaches a beneficial use of the claimed growth factors in the expansion of CD34+ cells one of ordinary skill in the art would have been motivated to use the growth factors described by Smith in the expansion medium of Housler. One of ordinary skill in the art would have had a reasonable expectation of success because Housler’s lack of description of the expansion medium suggests that any expansion media suitable for CD34+ cells can be used and both Housler and Smith are expanding CD34+ cells from cord blood.
In regards to claim 2, Housler teaches that CD34+ cells were placed in a hollow fiber bioreactor (Abstract, p133; Table 1, p136).
In regards to claim 3, Housler teaches that the CD34+ cells were derived from cord blood (Abstract, p133; Materials and Methods, p135, column 1, last paragraph).

Claim 4 is rejected as being unpatentable over Housler in view of Smith as applied to claims 1-3 above and further in view of Mandalam et al. (Military Medicine, 2002).
In regards to claim 4, while Housler teaches that CD34+ cells were purified before being expanded by the bioreactor (Materials and Methods, p134, last paragraph), Mandalam teaches that unpurified hematopoietic cells can be expanded with a bioreactor, and that when culture medium is frequently changed this results in the growth of an adherent layer that provides a supportive microenvironment for hematopoiesis and the growth of hematopoietic stem and progenitor cells (Abstract, p78; p70, column 1, second complete paragraph). Mandalam also teaches that cord blood can be used, and when it is CD34+ cell populations are maintained (p79, column 2, top paragraph). Therefore, since Mandalam teaches that a purification step is not necessary to expand CD34+ cells, a person of ordinary skill in the arts would be motivated to eliminate unnecessary steps to save time and money, and they could do so with predictable results and a reasonable expectation of success.



Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housler in view of Smith as applied to claim 1-3 above and in further view of Alakel et al. (Experimental Hematology, 2009).	
In regards to claims 5-7, while Housler is silent on whether, prior to introducing CD34+ cells to the bioreactor, cells to be used for co-culturing were grown, and whether those cells to be used for co-culturing are human mesenchymal stem cells derived from bone marrow, Housler teaches that hematopoietic stem cells are often grown in co-culture with mesenchymal stem cells (Results, p134, column 1, second paragraph). Alakel teaches that human bone marrow-derived mesenchymal stem cells grown prior to co-culturing with CD34+ cells (Materials and methods, p505, column 1, sections Isolation and preparation of mesenchymal stromal cells and Coculture of HSCs with and without MSCs), and that co-culturing with mesenchymal stem cells led to expansion of these cells (Figure 1, p506). Alakel also teaches that co-culturing hematopoietic stem cells (CD34+ cells) with mesenchymal stem cells promotes greater self-renewal and repopulation potential (hematopoiesis), and should be considered as an attractive source for therapeutic approaches (Discussion, p512, second paragraph). Therefore a person of ordinary skill in the arts would be motivated to first grow human mesenchymal stem cells derived from bone marrow, and co-culture them with CD34+, as described by Alakel, with the method of expansion of Housler because it would provide greater self-renewal and repopulation potential to the cells being expanded. Furthermore, because Housler teaches that hematopoietic stem cells are often co-cultured with mesenchymal stem cells, a person of ordinary skill in the arts could first grow human mesenchymal 
	In regards to claim 8, Housler is also silent on whether the second plurality of expanded cells are administered to a patient to reconstitute hematopoiesis in the patient. However, again, because Alakel teaches that co-culturing hematopoietic stem cells (CD34+ cells) with mesenchymal stem cells is an attractive source for therapeutic approaches (Discussion, p512, second paragraph), a person of ordinary skill in the arts would be motivated to administer these expanded CD34+ cells to patients to reconstitute hematopoiesis, and because Alakel also teaches that these cells have greater self-renewal and repopulation potential (hematopoiesis), a person of ordinary skill in the arts could use this method with predictable results and a reasonable expectation of success.
	It would therefore have been prima facie obvious to one of ordinary skill in the arts to modify the teachings of Housler in view of Smith, and in further view of Mandalam and Alakel, and arrived at the claimed invention with a reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art. 



Conclusion
	Rejection of claims 1-8 is proper.
	No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                  /LAURA SCHUBERG/                                                                                        Primary Examiner, Art Unit 1632